Citation Nr: 1512339	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder (MDD), but not bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971, to include in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In December 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With the Board's decision to reopen the claim for service connection for PTSD, pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision with the exception of bipolar disorder.  The record reflects that service connection for bipolar disorder was specifically denied in the July 2004 rating decision, which the Veteran did not appeal or seek to reopen.  With respect to MDD, the Veteran was not provided with a statement of the case following the Veteran's filing of a timely notice of disagreement with an August 2009 rating decision's denial of the claim.  However, by way of Clemons, the Board finds that it may include the disorder as part of the current claims on appeal and the Board can find no prejudice to the Veteran in doing so.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2004 rating decision denied a claim for service connection for PTSD.  The Veteran did not appeal that decision and it became final.

2.  The additional evidence presented since the March 2009 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. §§ 4004(b), 7104(b) (West 2014); 38 C.F.R. §20.1100 (2014).

2.  New and material evidence to reopen a claim of service connection for PTSD has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO reopened and addressed the matter of service connection for a PTSD on the merits in the January 2011 SOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett, Jackson, Winters, supra.

The Veteran initially submitted a claim of entitlement to service connection for PTSD in August 2003.  A July 2004 rating decision denied the claim on the basis that there was no evidence of a credible and verifiable stressful activity during the Veteran's active military service.  The Veteran did not timely appeal the July 2004 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for an acquired psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The evidence added to the claims file since the last final denial includes a July 2008 stressor statement from the Veteran reporting that he was physically assaulted by a group of white soldiers while the Veteran was attending Radio school.  The Veteran reported that the assault occurred at Ft. Gordon, Georgia between April 1970 and June 1970.  He also stated that for 2 weeks after the assault he had to have protection due to the incident.  According to the Veteran, all parties involved had to go before the Commanding Officer, and a record of this action was created.  Additionally, the Veteran reported that while he was performing the duties of Officer of the Day, he witnessed a fellow soldier take his own life by shooting himself in the head.  The Veteran reported that this event occurred between January 1971 and March 1971.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for PTSD is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To that extent only, the claim is allowed.


REMAND

The Veteran has contended that service connection is warranted for an acquired psychiatric disorder, to include PTSD and MDD based on an in-service event.  The Veteran asserts that he was physically assaulted while on active duty.  Where, as here, a claim for service connection for PTSD based on personal assault has been raised, VA must send the Veteran a letter advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  VA must also allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  
If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) (2014).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In the January 2011 statement of the case, the RO stated that a memorandum dated January 4, 2011, was completed by VA, which showed a formal finding of unavailability, based on a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  However, these findings were not based on the incidents or date ranges as noted above.  The RO noted that one of the stressor statements submitted by the Veteran stated the physical assault occurred in April 1969, when in fact the Veteran was not in the military at that time.  Reviewing the evidence of record, it appears that the Veteran has occasionally gotten the dates confused, however, putting all of his statements and testimony in context, the evidence shows that the physical assault occurred in the spring of 1970, between the months of March and June.  

The Veteran should also be provided with an examination in order to consider the impact of his stressors, to include the claimed personal assault on any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Provide the Veteran with a letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of claimed in-service stressors.  Allow the Veteran time to reply.

3.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disabilities, which meet the DSM-V (or DSM-IV) criteria, to include PTSD and major depressive disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include currently diagnosed PTSD and major depressive disorder, is related to his period of active service to include any verified in-service stressor.  Stressors include his reported incident of military physically assault, and witnessing a fellow soldier take his own life.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


